Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “circumferential lip”
Claim 10 “circumferential lip”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 recite “a seal element opening 114 which communicates the seal element top 104 with the seal element bottom 106” in last line and line 15 respectively. The meaning of the limitation is unclear because Figures 8-10 show the seal element opening 114 sealingly engage with the axle 234, and lips 118, 122 sealingly engage with the housing 300. How the seal element opening 114 facilitates to communicate seal element top 104 with seal element bottom 106 (¶ 0022; Figure 2)? Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is claims 2-9 and 11-20, is/are rejected.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2010-0247014; Ohmori et al.) For simplicity, wherever possible, applicant’s reference numerals are used.   
As to claim 1, D1 discloses an axle seal (Figures 1-5), comprising: 
a seal element 8 having 
a seal element top 104, 
a seal element bottom 106, 
a seal element mounting lip 108 which extends downwardly from the seal element bottom, and 
a seal element sleeve 10, wherein the seal element sleeve is securely and sealingly associated with the seal element mounting lip (as shown below), and 
wherein the seal element 8 includes a circumferential outer edge portion (distal end edge portions of  12, 13; Figure 3) which extends outwardly from at least one of seal element mounting lip 108 and the seal element sleeve 10 to form a circumferential lip 12, 13 around the seal element sleeve 10 and wherein the seal element 8 defines a seal element opening 114 which communicates the seal element top 104 with the seal element bottom 106 (Figure 3 and as shown below.)  


    PNG
    media_image1.png
    773
    689
    media_image1.png
    Greyscale


As to claim 2, D1 discloses the axle seal of claim 1, wherein the seal element 8 includes a substantially flat center portion 132, a first raised portion 126 and a second raised portion 128 separated by a first valley portion 130, wherein the first raised portion 126 and second raised portion 128 are located inward from the circumferential outer edge toward the center portion (Figure 3 and as shown above.)  

As to claim 3, D1 discloses the axle seal of claim 2, further including a gradual transition between the first valley portion 130 and the first 126 and second 128 raised portions (Figure 3 and as shown above.)  

As to claim 6, D1 discloses the axle seal of claim 1, wherein at least a portion of the seal element 8 is constructed from a polymer material (elastic seal 11 is made of H-NBR rubber; ¶ 0061.)  

As to claim 7, D1 discloses the axle seal of claim 6, wherein the polymer material includes at least one of nitrile, neoprene, plastic, rubber or any combination thereof (elastic seal 11 is made of H-NBR rubber; ¶ 0061.)  
  
As to claim 8, D1 discloses the axle seal of claim 1, wherein the seal element 8 is constructed from a resilient and flexible material (elastic seal 11 is made of H-NBR rubber; ¶ 0061.)  




  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2010-0247014; Ohmori et al.) alone. For simplicity, wherever possible, applicant’s reference numerals are used.   
As to claim 4, D1 discloses the axle seal of claim 1, wherein the seal element opening 114 is configured to sealingly associate with an axle (Figures 1-5, and as shown above) having an axle diameter and wherein the seal element opening 114 includes a opening diameter D, wherein the opening diameter D is sized to be between about 10% to about 40% smaller than the axle diameter (From Figures 1-5, it is apparent that the diameter of the opening 114 is smaller than the diameter of the axle.)  
D1 discloses the claimed invention except for a range for ration of opening diameter to axle diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the diameter of the opening 114 sized to be about 10% to about 40% smaller than the diameter of the axle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the opening diameter 10% to 40% smaller than the axle diameter would yield the predicted result of effective sealing.  
As to claim 5, D1 discloses the axle seal of claim 1, wherein the seal element opening 114 is configured to sealingly associate with an axle having an axle diameter (Figures 1-5, and as shown above) and wherein the seal element opening 114 includes a -10-MAT-0003-CONT opening diameter D, wherein the opening diameter D is sized to be about 20% smaller than the axle diameter  (From Figures 1-5, it is apparent that the diameter of the opening 114 is smaller than the diameter of the axle.)  
D1 discloses the claimed invention except for a range for ration of opening diameter to axle diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the diameter of the opening 114 sized to be about 20% smaller than the diameter of the axle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the opening diameter 20% smaller than the axle diameter would yield the predicted result of effective sealing.  

As to claim 9, D1 discloses the axle seal of claim 1, wherein the circumferential outer edge portion is angled downwardly at an angle P (the seal element 8 surrounds the axle, and the portion of the seal element 8 below the axle centerline (that is, the mirror image of the seal element 8) shows the circumferential outer edge is angled downwardly at an angle; Figures 1-5) ranging between about 1 degree and about 20 degrees.  
D1 discloses the claimed invention except for a range of angle between about 1 degree and 20 degrees for the angle of the downwardly directed circumferential outer edge portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle, of the downwardly directed circumferential outer edge portion, ranging between about 1 degree and about 20 degrees. One skill in the art would realize that having the angle, of the downwardly directed circumferential outer edge portion, ranging between about 1 degree and about 20 degrees would yield the predicted result of effective sealing.  

Allowable Subject Matter
Claims 10-20 are allowed. 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675